United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                       _____________________                     Clerk

                            No. 03-20601
                          Summary Calendar
                       _____________________


                          DR. ELI NASSAR,

                       Plaintiff - Appellee,

                              versus

                          STEVE ATUAHENE,

                      Defendant - Appellant.
_________________________________________________________________

           Appeal from the United States District Court
      for the Southern District of Texas, Houston Division
               District Court Cause No. H-03-CV-438
_________________________________________________________________



Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM*.

     On May 30, 2003, the district court remanded the case

underlying this appeal to state court.   In its order, the

district court explained why it did not have subject matter over

the case.   In response, the defendant-appellant filed a notice of

appeal to challenge the remand order.    This Court, however, has

no jurisdiction to review an order remanding a case for lack of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
subject matter jurisdiction.     See 28 U.S.C. § 1447(d); Things

Remembered, Inc. v. Petrarca, 516 U.S. 124, 126-29 (1995).

     Even if the Court had jurisdiction, the district court

properly remanded the case because the plaintiff-appellee’s

complaint alleges an amount in controversy less than the

jurisdictional requirement for a diversity case.    Contrary to the

complaints in the defendant-appellant’s brief, the district court

applied the proper legal standards in considering the plaintiff-

appellee’s motion to remand, and the district court provided the

defendant-appellant with ample opportunity to respond to the

motion to remand–notably, the thirty days the defendant-appellant

requested.   The district court recognized that it did not have

jurisdiction for any of the reasons set forth in the defendant-

appellant’s notice of removal.    Like the district court, this

Court has no jurisdiction over this case. Consequently, this

Court DISMISSES the appeal for lack of jurisdiction.

DISMISSED.